DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on August 4, 2021.  As directed by the amendment, Claims 1, 5, and 8 have been amended.  Claims 1, 5, and 8 are pending in the instant application.
Regarding the Office Action filed May 5, 2021:
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However, additional objections have been found.  Please see below for more details.
Applicant has resolved all rejections under 35 USC 112(b). Therefore, those rejections have been withdrawn.


Applicant’s arguments regarding the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to further limit that the device is supporting only an upper thigh out of both thighs.  In response to this amendment, Examiner introduces additional prior art to address the claims.  See 35 USC 103 rejection below for more details.  Claim 5 is found to be allowable over the prior art.  Reasons for Allowance are provided below.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
The phrase “the exercise assist device providing movement” should be changed to --the exercise assist device adapted to provide movement-- to maintain consistency (Claim 1, Line 4).
The phrase “of joints or muscles” should be changed to --in the lower sacroiliac joint or in the muscles-- to refer back to the muscles and joint mentioned earlier (Claim 5, Line 11).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi et al. (US 2014/0212243).
Regarding Claim 1, Yagi discloses an exercise assist device (apparatus of Figs 1A and 1B) comprising: a member (one of the belts 20, Figs 1A and 1B) adapted to support only an upper thigh (one of the belts 20 supports only an upper thigh and wraps around the thigh, Figs 1A and 1B) out of both thighs of a human subject in a lateral decubitus position (intended use: the device is fully capable of being worn by a human subject in a lateral decubitus position), the exercise assist device providing movement of a sacroiliac joint by extending a hip joint transitively (11 is an electric motor, assists hip movement, produces power to assist a turning motion of the thigh about the hip joint as a pivotal joint, paragraph 0121), wherein: the member is a stand (20 is a stand that holds up the thigh, Figs 1A and 1B), the stand is adapted to move toward a posterior direction of the human subject (20 is able to rotate and move towards a posterior direction towards the back of the user via 11, Figs 1A and 1B; 11 is an electric motor, assists hip movement, produces power to assist a turning motion of the thigh about the hip joint as a pivotal joint, paragraph 0121) without exercise of voluntary muscles of the human subject (11 is an electric motor, assists hip movement, produces power to assist a turning motion of the thigh about the hip joint as a pivotal joint, paragraph 0121; intended use: the device is fully capable of moving the legs of the user without the user using his/her voluntary muscles via motor 11; the device is fully capable of moving the legs of the user without the user using his/her 
Regarding Claim 8, Yagi discloses the stand and the pad are disposed at respective free ends of two arms (20 is attached to 19 and 15 is attached to 13, Figs 1A and 1B; 19 and 13 are free ends of 11, Figs 1A and 1B), the two arms extending from a strut (11 is a strut since it is supporting the weight of the user, Figs 1A and 1B; torque is calculated based on mass of thigh and distance from rotary shaft of 11 to thigh belt 20, paragraph 0139), the strut extending in a direction substantially orthogonal (11 is installed a driven rotary shaft 12 configured to provide degree of freedom in turning motion of hip joint, paragraph 0122; 11 and/or 12 is extending orthogonal to body axis going head to toe of user, Figs 1A and 1B) to a body axis (body axis going from head to toe of user, Figs 1A and 1B) of the human subject.

Allowable Subject Matter
Claim 5 is allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 

Several prior art similar to the claimed invention, including previously applied prior art, are explained below.
Yagi et al. (US 2014/0212243) discloses a power assist robot apparatus.  Although Yagi discloses an apparatus that is capable of moving only an upper thigh and allowing for passive movement, Yagi does not disclose the method that is being claimed.  Yagi is not being used for passive movement and requires the user to at least use the leg muscles to move the apparatus.  Additionally, Yagi makes no disclosure about the human subject assuming a lateral decubitus position.  In all the depictions of Yagi, the user is standing upright.  It would not be obvious for the user to be in the lateral decubitus position since the usage of the device is mainly for upright walking where the person is actively exercising their legs.  Therefore, Yagi does not disclose the claimed invention of Claim 5.
Splane Jr. (US 6,692,451) discloses a passive motion exercise and/or treatment apparatus.  Although the user is able to lay in the lateral decubitus position (Splane: Fig 11), the device does not have a stand that only supports the upper thigh out of both thighs of a human subject.  The device supports both of the thighs and does not individually support one thigh.  Additionally, there is no addition/modification to the device that would allow for only one thigh to be supported since the device is flat.  Modifying the device to have an additional support that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Trees (US 2011/014389) discusses a patient support apparatus that can accommodate for amputee users.
Yasuhara et al. (US 2010/0004577) discusses a device capable of periodical motion that has thigh support for individual thighs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773